                                   Case 3:18-cv-00437-HZ           Document 148-2          Filed 01/16/21   Page 1 of 5




                                                                                       Interim measures
                                                                                                                                    Scenario evaluated in 2012
ID      Basin           Short description                      Full description                             Type of action
                                                                                                                                             USACE?
                                                Draw down Detroit Reservoir below min
                   Detroit drawdown (Nov-       cons. pool (1450’) by Nov 1 and maintain                                            Similar to DET_04, but not as
NS1                                                                                                          drawdown
                   Dec)                         below 1450’ through Dec. 1, use lower RO                                                        deep
                                                during that time for temperature control.


                                                From Nov 1 through Feb. 1, use upper RO
NS2                Detroit - ROs at night                                                            same flow, different outlet              DET_06
      N. Santiam                                and turn off turbines during the hours
                                                of 4 pm to 8 am.

                                                As soon as Detroit refills to 1543’, operate
                   Detroit - 1/2 spillway flows the spillway so that at least one-half of the
NS3                                                                                                  same flow, different outlet              DET_03?
                   at night                     total project discharge (as measured below
                                                Big Cliff) is released from 6 pm to 6 am daily
                                                for thirty consecutive days.

                                                After outplanting begins, once the reservoir
                                                reaches 970’ the following spring, operate
SS1                GP - spillway                the spillway on a 24-hour basis for thirty           same flow, different outlet?
                                                days at a rate that is at least one-half of the
                                                daily average outflow, and open the upper
                                                fish horn during that time.
                                                During fall drawdown, when the reservoir
                                                elevation is within 40’ of a fish horn, open
SS2                GP - Use of fish horn                                                             same flow, different outlet?
                                                the fish horn until the reservoir drops
                                                below it.
      S. Santiam
                                                Conduct operations to improve
SS3                GP - Temp ops                downstream water temperatures and meet
                                                flow
                                                Operate the spillway and turn turbines off
                                                Oct 1-Dec. 15 for the hours of 4 pm to 8 am
SS4                Foster - spillway ops                                                             same flow, different outlet
                                                and March 1-June 15 for the hours of 7 pm
                                                to 7 am.
                                                Maintain Foster Reservoir at minimum
SS5                Foster - min cons pool                                                                    drawdown                         FOS_01
                                                conservation pool through May 15.
                                                Conduct operations to meet water
SS6                Foster - temp ops
                                                temperature targets
                                        Case 3:18-cv-00437-HZ           Document 148-2         Filed 01/16/21     Page 2 of 5




                       Cougar - RC: Reduce max
McK1                                                                                                                drawdown
                       refill                        Limit refill of reservoir to 1600’
                       Cougar - RC: Early
McK2                                                                                                                drawdown
                       drawdown                      Drop reservoir to 1570’ by Sept. 1.
                                                     Drop reservoir to 1505’ by Nov 15 and hold                                              Similar to CGR_-3b but deeper
                       Cougar - RC: Early and
                                                     there until Dec. 15. Turn off turbines                                                      and shorter; Similar to
McK3                   deeper drawdown with                                                          drawdown and same flow/different outlet
                                                     when the reservoir reaches minimum                                                        CGR_03 but slightly deeper
                       outlet change
                                                     conservation pool (1532’).                                                                        and shorter
        SF McKenzie

                                                     Maintain the reservoir at minimum
                                                     conservation pool until May 1 unless the                                                   similar to CGR_05 and
McK4                   Cougar - RC: Delayed refill   technical advisory team recommends                             drawdown                   CGR_07, but ends 30 days
                                                     beginning refill prior to that date based on                                                        earlier
                                                     current hydrologic data.
                                                  Turn off turbines from 6 pm to 7 am and
McK5                   Cougar: ROs during spring                                                            same flow, different oulet                  CGR_01?
                                                  operate RO Feb. 15-June 1.
                                                  Begin reservoir drawdown Aug 1, lower the
                       Lookout - Early and deeper                                                                                             Similar to LOP_04 but slightly
MFW1                                              reservoir to 750’ by Nov. 15 and hold there                       drawdown
                       drawdown                                                                                                                    deeper and shorter
                                                  until Dec. 15.
                                                  Begin using RO Aug 15 for temperature
MFW2                   Loookout - ROs for temp                                                              same flow, different outlet
                                                  control
                       Lookout - No turbines at      Turn off turbines when reservoir reaches
MFW3                                                                                                      reduced outflows at low flow
                       low flow                      minimum conservation pool (825’).
                                                     When reservoir reaches 889’ in spring (mid-
                       Lookout - Ungated spring      March), conduct free, ungated spill for 2-4
MFW4                                                                                                       same flow, different outlet?
                       spill                         weeks. Maintain reservoir below 911’
                                                     during this operation.
                                                     During the fall drawdown operation at
       MF Willamette
                                                     Lookout Point, conduct spill and turn
MFW5                   Dexter - fall spill                                                                  same flow, different outlet
                                                     turbines off at Dexter Dam from 4 pm to 8
                                                     am.

                                                     During the spring spill operation at Lookout
MFW6                   Dexter - spring spill                                                                same flow, different outlet
                                                     Point, conduct spill and turn turbines off at
                                                     Dexter Dam from 7 pm to 7 am.
                                                     Conduct the deep drawdown at Fall Creek
                       Fall Creek - extended
MFW7                                                 similar to prior years but extend the dates                    drawdown                             FAL_01
                       drawdown
                                                     from Dec. 1 through Jan. 15.
                                   Case 3:18-cv-00437-HZ           Document 148-2           Filed 01/16/21   Page 3 of 5




                    Fall Creek - ROs for lower   From April 1 to June 30, operate the ROs to
MFW8                                                                                                   Increase spring releases
                    spring and summer pool       maintain the reservoir at 728’.


 Sys   Systemwide                                Prioritize refill of Lookout Point Reservoir to                other
                    Prioritize Lookout refill    maximize opportunity for spill in spring.
                                                               Case 3:18-cv-00437-HZ            Document 148-2     Filed 01/16/21     Page 4 of 5




                                                                           Interim measures                                                              Impacts                     Comments
                                                                                                                                          upstream downstream    dam     reservoir
      ID      Basin                 Short                           Full description                          Type of action
                                                                                                                                           flooding  flooding   safety    erosion

                                                       Draw down Detroit Reservoir below min
                         Detroit drawdown (Nov-       cons. pool (1450’) by Nov 1 and maintain
  NS1                                                                                                            drawdown
                         Dec)                         below 1450’ through Dec. 1, use lower RO
                                                      during that time for temperature control.


                                                      From Nov 1 through Feb. 1, use upper RO
  NS2                    Detroit - ROs at night                                                         same flow, different outlet
            N. Santiam                                and turn off turbines during the hours
                                                      of 4 pm to 8 am.

                                                      As soon as Detroit refills to 1543’, operate
                         Detroit - 1/2 spillway flows the spillway so that at least one-half of the
  NS3                                                                                                   same flow, different outlet
                         at night                     total project discharge (as measured below
                                                      Big Cliff) is released from 6 pm to 6 am
                                                      daily for thirty consecutive days.




                                                      After outplanting begins, once the
                                                      reservoir reaches 970’ the following spring,
      SS1                GP - spillway                                                                 same flow, different outlet?
                                                      operate the spillway on a 24-hour basis for
                                                      thirty days at a rate that is at least
                                                      one-half of the daily average outflow, and
                                                      open the upper fish horn during that
                                                      time.

                                                      During fall drawdown, when the reservoir
      SS2                GP - Use of fish horn        elevation is within 40’ of a fish horn,          same flow, different outlet?
            S. Santiam
                                                      open the fish horn until the reservoir drops
                                                      below it.
                                                      Conduct operations to improve
      SS3                GP - Temp ops                downstream water temperatures and
                                                      meet flow
                                                      operate the spillway and turn turbines off
                                                      Oct 1-Dec. 15 for the hours of 4 pm to 8
      SS4                Foster - spillway ops                                                          same flow, different outlet
                                                      am and March 1-June 15 for the hours of 7
                                                      pm to 7 am.
                                                      Maintain Foster Reservoir at minimum
                         Foster - min cons pool                                                                  drawdown
SS5                                                   conservation pool through May 15.
                                                      Conduct operations to meet water
                         Foster - temp ops
SS6                                                   temperature targets
                         Cougar - RC: Reduce max
                                                                                                                 drawdown
McK1                     refill                       Limit refill of reservoir to 1600’
McK2                     Cougar - RC: Sept            Drop reservoir to 1570’ by Sept. 1.                        drawdown
                                                             Case 3:18-cv-00437-HZ            Document 148-2     Filed 01/16/21     Page 5 of 5




                       Cougar - RC: Early and       Drop reservoir to 1505’ by Nov 15 and hold
                       deeper drawdown with         there until Dec. 15. Turn off turbines     drawdown and same flow/different outlet
                       outlet change                when the reservoir reaches minimum
McK3                                                conservation pool (1532’).
        SF McKenzie
                                                  Maintain the reservoir at minimum
                                                  conservation pool until May 1 unless the
                       Cougar - RC: Late refill                                                                drawdown
                                                  technical advisory team recommends
                                                  beginning refill prior to that date based on
McK4                                              current hydrologic data.
                                                  Turn off turbines from 6 pm to 7 am and
                       Cougar: ROs during spring                                                      same flow, different oulet
McK5                                              operate RO Feb. 15-June 1.
                                                  Begin reservoir drawdown Aug 1, lower
                       Lookout - Early and deeper
                                                  the reservoir to 750’ by Nov. 15 and hold                    drawdown
                       drawdown
MFW1                                              there until Dec. 15.
                                                  Begin using RO Aug 15 for temperature
                       Loookout - ROs for temp                                                        same flow, different outlet
MFW2                                              control
                       Lookout - No turbines at
                                                    Turn off turbines when reservoir reaches         reduced outflows at low flow
                       low flow
MFW3                                                minimum conservation pool (825’).
                                                    When reservoir reaches 889’ in spring (mid-
                       Lookout - Ungated spring     March), conduct free, ungated spill for 2-4
                                                                                                     same flow, different outlet?
                       spill                        weeks. Maintain reservoir below 911’
MFW4                                                during this operation.
                                                    During the fall drawdown operation at
       MF Willamette
                                                    Lookout Point, conduct spill and turn
                       Dexter - fall spill                                                            same flow, different outlet
                                                    turbines off at Dexter Dam from 4 pm to 8
MFW5                                                am.
                                                    During the spring spill operation at
                                                    Lookout Point, conduct spill and turn
                       Dexter - spring spill                                                          same flow, different outlet
                                                    turbines off at Dexter Dam from 7 pm to 7
MFW6                                                am.
                                                    Conduct the deep drawdown at Fall Creek
                       Fall Creek - extended
                                                    similar to prior years but extend the dates                drawdown
                       drawdown
MFW7                                                from Dec. 1 through Jan. 15.
                       Fall Creek - ROs for lower
                                                    From April 1 to June 30, operate the ROs to        Increase spring releases
                       spring and summer pool
MFW8                                                maintain the reservoir at 728’.
        Systemwide

                                                    Prioritize refill of Lookout Point Reservoir                other
Sys                    Prioritize Lookout refill    to maximize opportunity for spill in spring.
